DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 10 February 2022 has been entered. A clean copy of the amended specification filed on 20 April 2022 has been entered. 
1c.	The drawings filed on 10 February 2020 are acceptable.  
Claim Status:

1e.	Claims 42-43, 49-60, 83-99 are pending. 
1e.	Original claims 42-43, 85, 91, 92, 94 are drawn to the elected invention and are under consideration.  
1f.	Claims 49-60, 83-84, 86-90, 93, 95-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/15/2021.
Declaration under C.F.R §1.132 by Dr. Ali G. Turhan:

2a.	The declaration of Dr. Ali Turhan under 37 CFR 1.132 filed 10 February 2022 is sufficient to overcome the rejection of claims 42 and 43 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope. Dr. Turhan discusses that iPSCs in combination with HDACi (Valproic Acid) elicit antitumoral effects in vivo in different cancer models, (breast, lung, pancreatic, liver) (see point #8 in the declaration; see also Appendix A attached to the declaration).
2b.	The declaration of Dr. Ali Turhan under 37 CFR 1.132 filed 10 February 2022 is sufficient to overcome the rejection of claims 42 and 43 based upon 35 U.S.C. 103(a) as being unpatentable over Bridle et al in view of Zhang et al.  Dr. Turhan submits that there is no motivation to combine the teachings of Bridle and Zhang to arrive at the claimed method of administering HDACi and a vaccine composition comprising pluripotent cells. Dr. Turhan states that according to Bridle, HDACi are known as immunosuppressive drugs and that immunity is not predictable (points #12-13).  Dr. Turhan persuasively argues that considering the antitumor mechanism of Bridle (which involves both oncolytic activity of the oncolytic virus and immune responses of the host) is different from the mechanism of Zhang (which involves generating an immune response of the host), one of ordinary skill in the art would not seek to use the HDACi of Bridle with the cells of Zhang.  Dr. Turhan indicates that one of ordinary skill also would not have expected administration of an HDACi with inactivated pluripotent cells to successfully treat cancer.

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	The objection to the drawings is withdrawn. The numbering of figures 1, 6A, and 8 has been corrected.  
3b.	The objection to the disclosure is withdrawn. The layout for the specification has been updated. 
3c.	All of the objections and rejections of cancelled claims are moot. 
3d.	The rejection of claims 42-43 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention is withdrawn in view of the declaration under C.F.R §1.132 by Dr. Ali G. Turhan on 10 February 2022. Dr. Turhan submits that iPSCs in combination with HDACi (Valproic Acid) elicits antitumoral effect in vivo in a different cancer models, (breast, lung, pancreatic, liver), see appendix A.  
3e.	The rejection of claims 42-43 made under 35 U.S.C. 103(a) as being unpatentable over Bridle et al, (Molecular Therapy, 2013, Vol. 21, No. 4, pages 887-894; cited on the IDS of 11/27/2018) in view of Zhang et al, (International Journal of Molecular Medicine; 2013; Vol. 31, pages 147-153; cited by Examiner on 16 August 2021), is withdrawn in view of the submission of the declaration under C.F.R §1.132 by Dr. Ali G. Turhan on 10 February 2022 (see 2b, above). 
Comments regarding Applicant’s argument of post filing date application 16/237,705:
4.	It is noted that Applicant’s argument that further evidence of patentability is demonstrated by the fact the claims of U.S. Serial No. 16/237,705, (a case filed later that the instant case) which are broader than the instant claims, are deemed patentable by the United States Patent and Trademark office, is not found persuasive. 
Applicant is reminded that each application is examined on its own merits.  In the decision of In re Hutchison, 69 USPQ 138, 140 (CCPA, 1946), the court held that: 
“We are not concerned, of course, with the allowed claims in either the patent or in this application.  The sole question for our determination is whether the six article claims on appeal were properly rejected below, and this we pass upon without further reference to, and without comparing them with, the claims in the patent or the claims which stand allowed in this application.”  Hutchison concerns claims in related applications that were examined by different examiners.  The rejections in the instant application were withdrawn because the declaration under C.F.R §1.132 by Dr. Ali G. Turhan on 10 February 2022 was found sufficient to overcome the outstanding rejections.  

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Robert Balls, (Applicants' Representative) on 30 March 2022.
The application has been amended as follows: 
In The Claims:
5a.	In claim 85, line 1, delete “chosen” and insert –selected—
5b.	In claim 85, please add a period at the end of the claim (line 6).
5c.	In claim 91, line 2, delete “patient” and insert –subject—
5d.	In claim 92, line 1 delete “chosen” and insert –selected—
5e.  	Please cancel 49-60, 83-84, 86-90, 93, 95-99 without prejudice or disclaimer.  

Conclusion:
6.	Claim 42-43, 85, 91, 92, 94 are allowed.  

 Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        15 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647